Case 1:18-cv-01337-PAE Document 55 Filed 02/21/19 Page 1 of 1

FINKELSTE]N LAW GROUP, PLLC
358 Jeticho Turnpilce
313 ossel:, New York 11791
(718) ‘261~4900

February 21 , 2019

Judge Paul A. Enge|mayer

Southern District of New York

40 Foley Square

New York, New York 10007
Re:Figueroa vs. Encore 49 Housing East et al
Case No.: 18-cv-01337

Dear Judge Enge|mayer,

| am requesting an extension of time to respond to your Order of February 20, 2019
D.E. 46 as this matter affects my license and my ability to practice law and support my
fami|y. l would like to consult with counsel and prepare an appropriate response.

Therefore, l am asking for a 45 day extension of the return date of your Order.

 

 

